Sognier, Judge.
Appellant, inter alia, complains that the trial court erred in entering a judgment confirming the sale of real property under power without first finding the facts specifically and in failing to state separately his conclusions of law, as required by Code Ann. § 81A-152. The trial court’s order fails in this regard. Pruitt v. First Nat. Bank of Habersham County, 142 Ga. App. 100 (235 SE2d 617) (1977).
The judgment below is vacated and the trial court is directed to enter a new judgment based on findings of fact and conclusions of law in accordance with Code Ann. § 81A-152 (a). All rights of appeal are preserved.

Judgment vacated with direction.


Shulman, P. J., and Birdsong, J., concur.

*694Decided February 27, 1981.
Robert A. Bartlett, for appellants.
Lucian Lamar Sneed, Leon W. Clifton, for appellee.